BLODGETT, J.
Petition filed for relief under the Workmen’s Compensation Act.
September 6, 1930, petitioner claims to have been injured while lifting a heavy plank at plant of respondent, straining his back so that he could not straighten up or do his ordinary work, also complaining of dizziness and fatigue.
Petitioner claims the accident caused partial incapacity for eight or ten months. I-Iis wages were $23 per week. Petitioner further claims medical expenses of $100.
It is admitted that the accident resulted in a strain to the muscles of the back.
Petitioner has been paid compensation for nine weeks, amounting to $95.96, being the one-half weekly wage up to October 2, 1930.
Dr. Joseph P. Johnson of the medical staff of St. Joseph’s Hospital, treated petitioner up to September 17, 1930, and also at petitioner’s home. Strapped his back. October 4, 1930, examined petitioner again and the doctor testified symptoms had disappeared at that time.
Dr. Herbert E. Harris examined petitioner November 5, 1930, fifty-eight days after the accident and could find no objective symptoms of the injury.
There appears on the record a note from the Orthopedic Clinic of the R. I. Hospital as follows:
Aug. 1, 1931.
Bureau of Handicapped:
To whom it may concern:
Mr. Alfred Giorgi was examined at this clinic today.
He presents symptoms and signs which warrant a diagnosis of low back strain. While he is unable to do heavy work at this time, some light occupation could be pursued.
Signed:
H. Roy White,
Orthopedic Clinic.
' There also appears on the record a report from Clifford H. Griffin, M. D., dated December 10, 1931, being in the nature of a review of a former report on the same case, in which he says:
“On reviewing the history of the case and my findings in the examination I now realize my conclusions as to the matter of work were rather vague.. He is not able to do heavy work. In the history given it appears he had periods of emission and exacerbation. That is the usual course where muscle fibres are torn, thus protracting his recovery and making caution necessary in attempting to work. He should begin with work that requires little bending, stooping or lifting. In his case I believe that now light work, that is moderate exercise, is better than no work at all.”
In the opinion of the Court, from all the testimony of the different physicians, petitioner, at least in December, 1931, was still suffering from a strained *260back, and from his own testimony and from the record does not appear to be making any sustained effort to follow the advice of the physicians.
For petition: Arthur N. Yotolato.
For respondent: Clifford A. Kingsley.
The Court thinks petitioner entitled to receive one-half his weekly wages from September 6,, 1930 to May 1, 1931, subtracting from this the amount he has received.
Order to this effect may be entered.